                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 21-4576-JFW(RAOx)                                               Date: June 30, 2021

Title:        Lugarda Elias Carrera -v- Sams West, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                  None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE WHY THIS ACTION
                                          SHOULD NOT BE REMANDED FOR LACK OF
                                          SUBJECT MATTER JURISDICTION

      On April 15, 2020, Plaintiff Lugarda Elias Carrera (“Plaintiff”) filed a Complaint against
Defendant Sam’s West, Inc. (“Sam’s West”) and Does 1 to 100 in Los Angeles County Superior
Court. On May 4, 2021, Plaintiff filed an Amendment to Complaint in the State Action, substituting
Florence Obasi as Doe Defendant 1. On June 3, 2021, Defendant Sam’s West filed a Notice of
Removal, alleging that this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction over only
those matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if
the federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The right
of removal is entirely a creature of statute,” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32
(2002), and the party seeking to avail itself of a removal statute bears the burden of showing that
removal is appropriate. See, e.g., Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 685
(9th Cir. 2006) (“[U]nder CAFA the burden of establishing removal jurisdiction remains, as before,
on the proponent of federal jurisdiction.”). Any doubts about the right to remove are resolved
against removal. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).

       Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332(a). The citizenship of all defendants -- both served and unserved -- determines
whether there is complete diversity between the parties. See, e.g., Fed. Ins. Co. v. Brasscraft Mfg.
Co., 2014 WL 545786, at *3 (C.D. Cal. Feb. 10, 2014). Because Florence Obasi was named as a
defendant prior to the filing of the Notice of Removal, Defendant Sam’s West was required to, yet


                                             Page 1 of 2                         Initials of Deputy Clerk sr
failed to, allege her citizenship in its Notice of Removal. Soliman v. Philip Morris Inc., 311 F.3d
966, 971 (9th Cir. 2002) (“The citizenship of fictitious defendants is disregarded for removal
purposes and becomes relevant only if and when the plaintiff seeks leave to substitute a named
defendant.”).

        Moreover, an action must be removed within 30 days of a defendant's receipt of the initial
pleading setting forth a removable claim. 28 U.S.C. § 1446(b). If the claim was not removable at
the time of the initial pleading, a suit must be removed within 30 days of the defendant first
ascertaining, based on an amended pleading or other papers, that the case is or has become
removable. Eyak Native Village v. Exxon Corp., 25 F.3d 773, 782 (9th Cir.1994); Peabody v.
Schroll Trust, 892 F.2d 772, 775 (9th Cir.1989). However, “[i]f the case is removable from the
outset, it must be removed within the thirty-day period specified by § 1446(b); subsequent events
do not make it ‘more removable’ or ‘again removable.’” Samura v. Kaiser Found. Health Plan, Inc.,
715 F.Supp. 970, 972 (N.D. Cal.1989) (citation omitted). If the case is not removed during the
thirty day period, the right to removal is waived and once waived, it is generally waived forever
regardless of the changes to the case. Dunn v. Gaiam, 166 F.Supp. 2d 1273, 1278-79 (C.D.
Cal.2001). In addition, “[a] case may not be removed . . . on the basis of jurisdiction conferred by
section 1332 . . . more than 1 year after commencement of the action., unless the district court
finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing the
action.” 28 U.S.C. § 1446(c)(1). In this case, before Florence Obasi was substituted as Doe
Defendant 1, complete diversity existed between Plaintiff and Sam’s West (based on the
allegations in the Notice of Removal). Although Sam’s West was served with a copy of the
summons and complaint on November 18, 2020, Sam’s West did not file its Notice of Removal
until more than sixth months later, well after the thirty-day period expired. Moreover, Sam’s West
did not file its Notice of Removal until more than one year after the commencement of this action.

        Accordingly, Plaintiff and Sam’s West are hereby ordered to show cause, in writing, no later
than July 2, 2021, why this Court should not remand this action for: (1) lack of complete diversity;
(2) Sam’s West’s failure to remove this action to this Court within thirty days of service of the
summons and complaint; and (3) removing this action on the basis of diversity more than one year
after the action was commenced. No oral argument on this matter will be heard unless otherwise
ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted
upon the filing of the response to the Order to Show Cause. If the parties file a stipulation and
proposed order remanding this action to state court, the Court will consider that a satisfactory
response to the Order to Show Cause. Failure to respond to the Order to Show Cause will result
in the remand of this action.




       IT IS SO ORDERED.




                                             Page 2 of 2                         Initials of Deputy Clerk sr
